DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose or suggest a wireless charging system and its method having, among other claimed allowable limitations, the horizontal width increases in a middle section of the transmitting antenna to create a bulged shape, the transmitting antenna sized to charge the at least two rechargeable batteries simultaneously in the different orientations, or a wireless power transmitter inside the housing, wherein the wireless power transmitter comprises a transmitting antenna configured to wirelessly charge a plurality of rechargeable batteries simultaneously by transmitting wireless power to a wireless power receiver of each of the plurality of batteries, and wherein the transmitting antenna, in operation, charges the plurality of batteries independent of orientation in the charging station, or method of receiving a first battery through an inlet at a top of a charging station, the first battery sealed inside a first sterile barrier; receiving a second battery through the inlet and onto the first battery to form a stack of batteries inside the charging station, the second battery sealed inside a second sterile barrier; transmitting power wirelessly to the first battery through the first sterile barrier and simultaneously transmitting power wirelessly to the second battery through the second sterile barrier; providing the first battery in a charged state through an outlet at a bottom of the charging station; and subsequently, providing the second battery in a charged state through the outlet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087